Citation Nr: 1546329	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for residuals of a fractured right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


REMAND

The Veteran is seeking a compensable evaluation for his service-connected residuals of a fractured right ring finger.  He contends that this condition is manifested by pain, tenderness, and loss of bone in the right ring finger, reduced grip strength, and functional limitation of the right hand.  He also claims that this condition was the cause of a post service injury to his right ring finger in March 1972.

Upon review, the Board finds the June 2013 VA examination for hand and finger conditions inadequate.  Specifically, the examiner failed to adequately address the issue of whether the Veteran's service-connected residuals of a fractured right ring finger caused or contributed to his post service right ring finger injury in March 1972.  Although a negative opinion was provided, the examiner failed to provide any supporting rationale for this conclusion.  As such, the June 2013 VA examination is not in compliance with the Board's May 2013 remand directives.

The June 2013 VA examination also failed to address what current right ring finger symptomatology was attributable to the Veteran's service-connected residuals of fractured right ring finger, as opposed to his post service injury to the right ring finger in March 1972.  Under these circumstances, a new VA examination must be conducted to adequately address these concerns. See Stegall v. West, 11 Vet. App. 268 (1998) (finding that where the remand orders of the Board are not complied with, the Board commits error as a matter when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for his residuals of a fractured right ring finger during the course of this appeal.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate examination to determine the severity of his residuals of a fractured right ring finger.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected residuals of a fractured right ring finger caused, contributed to, or is related to his post service right ring finger injury in March 1972.

The examination report must fully describe all residuals of any right ring finger disability found, including pain, numbness, limitation of motion, loss of bone, effect on other digits, and overall function of the hand.

The examiner must then indicate what manifestations of a right ring finger disability can be attributed solely to the Veteran's service-connected residuals of a fractured right ring finger, and what manifestations of a right ring finger disability can be attributed solely to his post service right ring finger injury in March 1972.  If the examiner is unable to differentiate between the symptoms of the service-connected residuals of a fractured right ring finger and the post service right ring finger injury in March 1972, it should be so stated.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Following completion of the above, along with any other development indicated as a result of the above, the issue on appeal must be readjudicated.  If any benefit on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate action.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

